June 30, 2006


Mr. Vincent L. Marable III
Paul Webb, P.C.
221 N. Houston Street
Wharton, TX 77488
Mr. Casey L. Dobson
Scott Douglass & McConnico, L.L.P.
600 Congress Ave., Suite 1500
Austin, TX 78701

RE:   Case Number:  05-0072
      Court of Appeals Number:  04-04-00108-CV
      Trial Court Number:  2002-CI-00925

Style:      THOMAS O'DONNELL, EXECUTOR OF THE ESTATE OF CORWIN D. DENNEY
      v.
      PAUL H. SMITH, ET AL.

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral  argument,  the  Court  vacates
the court of appeals' judgment and  remands  the  case  to  that  court  and
delivered the enclosed  per  curiam  opinion  and  judgment  in  the  above-
referenced cause.  (Justice Green not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Dan Crutchfield    |
|   |Ms. Margaret G.        |
|   |Montemayor             |